Case 3:19-cv-14228-BRM-LHG Document 22 Filed 08/01/19 Page 1 of 1 PageID: 297



 Kevin H. Marino                                     OF COUNSEL:
 John A. Boyle                                       Derek L. Shaffer (admitted pro hac vice)
 MARINO, TORTORELLA & BOYLE, P.C.                    William A. Burck (admitted pro hac vice)
 437 Southern Boulevard                              Keith H. Forst (admitted pro hac vice)
 Chatham, NJ 07928-1488                              QUINN EMANUEL URQUHART &
 (973) 824-9300                                          SULLIVAN, LLP
                                                     1300 I Street NW, Suite 900
                                                     Washington, DC 20005
                                                     (202) 538-8000
Attorneys for Plaintiff
Americans for Prosperity

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


AMERICANS FOR PROSPERITY,                               Civil Action No. 3:19-cv-14228

               Plaintiff,

       v.

GURBIR GREWAL, in his official capacity as
Attorney General of New Jersey, ERIC H.
JASO, in his official capacity as Chairperson of
                                                                NOTICE OF APPEARANCE
the New Jersey Election Law Enforcement
Commission, STEPHEN M. HOLDEN, in his
official capacity as Commissioner of the New
Jersey Election Law Enforcement Commission,
and MARGUERITE T. SIMON, in her official
capacity as Commissioner of the New Jersey
Election Law Enforcement Commission,

               Defendants.


       PLEASE TAKE NOTICE that John A. Boyle of Marino, Tortorella & Boyle, P.C., 437

Southern Boulevard, Chatham, New Jersey 07928-1488, hereby enters his appearance as counsel

of record for Plaintiff, Americans for Prosperity, in this matter.


Dated: August 1, 2019                         MARINO, TORTORELLA & BOYLE, P.C.
       Chatham, New Jersey

                                               By:     /s/ John A. Boyle
                                                       John A. Boyle
